Citation Nr: 0518878	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  00-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1970.  
He died in May 1994.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the cause of 
the veteran's death.

The case was previously before the Board in June 2003 and 
July 2004, at which time it was remanded for additional 
development.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for malaria, which was rated as noncompensable.

2.  The veteran died in May 1994 from pancreatic cancer.

3.  At the time of the veteran's death, service connection 
was established for malaria, rated noncompensable.

5.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§§ 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to service connection 
for cause of the veteran's death, the Board notes that a VA 
letter issued in February 2001 apprised the appellant of the 
information and evidence necessary to substantiate her claim, 
which information and evidence, if any, that she is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on her behalf.  She was also requested to 
provide any evidence in her possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the appellant, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to the 
enactment of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of her case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim for service connection for cause of the veteran's 
death.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.




Factual Background

The veteran's service medical records are silent as to any 
complaints of or treatment for a pancreatic condition.

An April 1970 service medical record reflects that the 
veteran was treated for malaria.

Private medical records dated from May 1993 to March 1994, 
reveal that the veteran sought treatment for carcinoma of the 
pancreas.  In a March 1994 record, a physician reported that 
the veteran had an abnormal CT examination of the abdomen 
with multiple metastatic deposits in the liver from the 
veteran's carcinoma of the head of the pancreas.

The veteran's Death Certificate reflects that he died on May 
[redacted], 1994 of metastatic carcinoma of the pancreas and that 
there had been approximately one year from its onset to the 
veteran's death.

In a letter dated in July 2000, Dr. E. H. S., related that he 
performed an exploratory laparotomy on the veteran in May 
1993.  He indicated that the veteran was found to have 
carcinoma of the pancreas, which was unresectable, and that 
he had undergone a choledochojejunostomy, a 
gastroduodenostomy, and a pancreatic biopsy.  The physician 
also stated that the veteran subsequently had chemotherapy 
and expired on May [redacted], 1994 from his cancer of the pancreas.  
He further reported that the veteran's history was 
significant in that he contracted malaria in Vietnam while he 
was in the military.  Additionally, Dr. E. H. S. stated that 
the cause of the veteran's death was metastatic carcinoma of 
the pancreas.

In May 2003, a VA physician, in response to a RO request to 
provide an opinion as to the etiology of the veteran's 
pancreatic carcinoma, stated that the etiology of it was 
unknown.  He further stated that the veteran served in 
Vietnam and had exposure to herbicides and that in his 
medical opinion, it was "as least likely as not that [the] 
veteran's metastatic carcinoma of [the] pancreas is related 
to herbicide exposure."

In response to a Board remand to provide the rationale for 
his May 2003 opinion, the aforementioned VA physician, in 
January 2004, stated that, "the rationale for my medical 
opinion on 05/29/03 on the deceased veteran is that carcinoma 
of the pancreas is not listed among 11 [categories] of the 
diseases that [are] caused by herbicide exposure.  The cause 
of the pancreatic cancer is unknown."

In various statements, the appellant related that she 
believed that the pancreatic cancer from which the veteran 
died, was the result of being exposed to Agent Orange in 
Vietnam.  She further stated that the veteran's cancer was 
further complicated because of his having malaria while in 
service, which she felt weakened his liver and caused him to 
not to be able to fight off the cancer when it spred to his 
liver.

In March 2005, the veteran's representative submitted along 
with VA Form 646 a copy of a report from the National Cancer 
Institute entitled, Pancreatic Cancer:  An Agenda for Action.  
Report of the Pancreatic Cancer Progress Review Group.

Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii)(2004).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
argues that the pancreatic cancer from which the veteran died 
was caused by exposure to Agent Orange while in Vietnam.  
Alternatively, the appellant argues that the malaria that the 
veteran suffered from in Vietnam weakened his liver and that 
because of this, he was unable to fight the cancer when it 
spread to his liver.  

The evidence of record does not demonstrate that the veteran 
complained of, or was treated for, any abnormality of the 
pancreas or liver while in service.  Indeed, the record 
establishes that the veteran's pancreatic cancer was 
initially diagnosed in May 1993, many years after service.  
In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Further, the record does not 
contain competent clinical evidence of an etiological 
relationship between the pancreatic cancer and any event of 
service, to include exposure to Agent Orange.  The Board 
observes that a VA examiner, in May 2003, opined that it was 
"as least likely as not that" the veteran's pancreatic 
cancer was related to herbicide exposure.  However, this same 
examiner, in the same opinion, indicated that the etiology of 
the veteran's pancreatic cancer was unknown.  Similarly, in a 
subsequent opinion dated in January 2004, the same VA 
examiner indicated that pancreatic cancer was not listed 
among the category of diseases that was caused by herbicide 
exposure and again reiterated that the etiology of the 
veteran's pancreatic cancer was unknown.  

As noted above, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the appellant's claim that the veteran's pancreatic cancer 
was the result of Agent Orange exposure, the Board notes that 
the disabilities that have been positively associated with 
Agent Orange do not include carcinoma of the pancreas.  See 
38 C.F.R. §§ 3.307, 3.309 (2004).  Therefore, in light of the 
above, the Board must conclude that presumptive service 
connection is not warranted for pancreatic cancer, the 
veteran's cause of death, based on exposure to an herbicide 
agent while in Vietnam.

It is not disputed that during his lifetime the veteran was 
service connected for malaria, which was rated as 
noncompensable.  It is also not disputed that the veteran's 
private medical records reveal that in March 1994, two months 
prior to his death, the veteran's pancreatic cancer had 
spread to his liver.  However, the evidence of record, does 
not demonstrate that the residuals of the veteran's malaria 
weakened his liver or caused or substantially or materially 
contributed to the cause of the veteran's death from 
pancreatic cancer.  In this regard, the veteran's May 1994 
death certificate indicates that the immediate cause of the 
veteran's death was metastatic carcinoma of the pancreas, 
with a one-year onset.  Further, in July 2000, a private 
physician, while noting that the veteran had a significant 
history of malaria while in Vietnam, reported that the cause 
of the veteran's death was metastatic carcinoma of the 
pancreas.  Moreover, the record does not contain a competent 
medical opinion that etiologically relates the veteran's 
pancreatic cancer to the service-connected malaria.  Thus, 
the Board concludes that residuals of the veteran's service-
connected malaria did not cause or substantially contribute 
to the veteran's death from metastatic carcinoma of the 
pancreas.

Although, the appellant asserts that the veteran's death from 
pancreatic cancer was due to Agent Orange exposure or that 
residuals of his service-connected malaria contributed to the 
veteran's death, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although, the Board is sympathetic to the appellant on the 
loss of her husband, and grateful for his service to this 
nation, the preponderance of the evidence is against a 
favorable decision for her claim.  As such, there remains no 
doubt to be resolved in the appellant's favor, under 
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2003).  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


